Page 1 of 2
Exhibit 10.37
[International Wixom, LLC Letterhead]
August 20, 2010
Rockwell Medical Technologies, Inc.
Rob Chioini
30142 Wixom Road
Wixom, MI 48393

    Re: Lease Renewal Agreement
30142 Wixom Rd, Wixom, MI
30178 Wixom Rd, Wixom, MI
Total Square Footage: 68,358-

Dear Mr. Chioini,
Please note the following offers to renew the above referenced facilities. Our
company is willing to discount the renewal rate in order to give you the most
competitive possible rate. Your new monthly rate would be as follows for the
terms stated below:
30142 Wixom Road

         
(2) Years
  September 1, 2010- August 31, 2012   $18,012.21 per month All above Amounts
subject to NNN per Month

Your escrow payment in the amount of $9,900.00 will be in addition to the above
quoted rental amounts. This escrow amount will be due each month thru
December 31, 2010. At that time an escrow analysis will be completed and the
figure could change based upon actual expense.
30178 Wixom Road:

         
(1) Year
  September 1, 2010- August 31, 2011   $4,740.00 per month All above Amounts
subject to NNN per Month

Your escrow payment in the amount of $3,195.33 will be in addition to the above
quoted rental amounts. This escrow amount will be due each month thru
December 31, 2010. At that time an escrow analysis will be completed and the
figure could change based upon actual expense.
Commensurate with the execution of this agreement, Rockwell Medical
Technologies, Inc. shall supply to International Wixom, LLC financial guarantees
in such a manner as acceptable to International Wixom, LLC which shall serve to
guarantee the lease payment over its term as referenced herein.



 



--------------------------------------------------------------------------------



 



Page 2 of 2
The above rates are based on a renewal of the lease in an “as is” condition. All
other terms and conditions of your original lease and subsequent lease renewals
will remain in effect.
Please initial where indicated, fully execute on page 2 and fax back to
248-353-4849 prior to Tuesday, August 24, 2010. Upon receipt three (3) original
copies will be mailed for your execution. Once received, a completely executed
copy will be returned to you via first class mail.
The parties agree that all of their respective rights and obligations under the
Lease, as amended, shall remain in full force and effect
This Lease Renewal Agreement shall be fully binding once executed by both Tenant
and Landlord.
This is a confidential document which is not to be discussed with any third
parties.
Please feel free to contact me at my office (248) 353-4800 should you have any
questions.
Very truly yours,
International Wixom, LLC

         
Agreed to and Accepted By:
      Agreed to and Accepted By:
International Wixom, LLC
      Rockwell Medical Technologies, Inc
 
       
/s/ Darryl Rogers
      /s/ Robert L. Chioini
 
       
Darryl Rogers, Member
      Robert L. Chioini, President
 
       
Date: 08/27/2010
      Date: 08/27/2010

 